Citation Nr: 1726058	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1978 to August 1979, subsequent to Active Duty for Training from November 1974 to March 1975.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims has since been transferred to the RO in Atlanta, Georgia. 

In November 2014, May 2015 and November 2015, the Board remanded the claims for additional development and adjudicative action, to include sending a hearing notice to the Veteran at his proper address.  The Board finds that its remand directives were accomplished.  Accordingly, further remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

Over the course of the appeal, the Veteran was scheduled on multiple occasions for a hearing before the Board.  As part of its November 2015 remand, the Board instructed the RO to schedule the Veteran for a hearing and send notice of such to his last known address of record.  In November 2016, the RO sent a letter informing the Veteran of a January 2017 Travel Board hearing; however the Veteran did not attend.  There was no indication that he did not receive the letter, and unlike previous hearing notice letters, it was not returned as undeliverable.  

Therefore, by virtue of his failure to appear at the January 2017 Travel Board hearing, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, PTSD is due to his verified in-service stressor.

2.  The probative evidence of record does not reflect that the Veteran's in-service hepatitis is currently manifested by symptoms, or that he has a current diagnosis of active hepatitis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for hepatitis and/or residuals of hepatitis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In addition, as the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and its implementing regulations as pertains to that claim. 

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

PTSD

The Veteran seeks to establish service connection for PTSD as related to a February 1975 in-service incident where he and another service member were robbed at gunpoint by a man who threatened to kill them. 

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. 
§ 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, with respect to the presence of a current disability, the Board notes as an initial matter that the record contains multiple medical determinations in which a diagnosis of PTSD is made.

With respect to the Veteran's reported in-service stressor, his military personnel file contains a detailed June 1975 Report of Investigation, completed by Military Police, in which the robbery at gunpoint-and subsequent apprehension of the suspect-is detailed.   As such, the Veteran's stressor has been verified. 

As to the matter of a nexus, or link, between current disability and service, the record contains both positive and negative evidence of such a link.  During a September 2008 VA examination, a VA examiner noted that the Veteran reported symptoms such as recurrent nightmares about the incident, but that "post-military stressors of substance dependence and homelessness" existed.  He determined that the Veteran did not meet the criteria for PTSD.  

By contrast, the Veteran has received VA treatment for PTSD since at least April 2008, when he was first diagnosed with PTSD.  Multiple VA treatment records from 2008 and 2009, completed by VA psychiatrists, diagnose the Veteran with PTSD and link his PTSD symptoms to the in-service robbery incident. 

As there is a corroborated military event capable of supporting a PTSD diagnosis, the Board resolves reasonable doubt in favor of the Veteran and finds that he manifests PTSD as a result of the corroborated stressor.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ... the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

Therefore, based on the foregoing, the Board finds that, by resolving all doubt in the Veteran's favor, PTSD is related to his verified in-service stressor.  Consequently, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.

Hepatitis 

The Veteran's STRs reflect that the Veteran tested positive for hepatitis B in September 1978, while in service.  He was hospitalized for a month and was asymptomatic.  Lab results show that at the time of his October 1978 discharge, the Veteran no longer tested positive for hepatitis B antibodies.  It was determined that he "undoubtedly contracted" hepatitis from his wife, but that the condition had resolved.  

At the time of his July 1979 separation examination, the Veteran reported the in-service hepatitis exposure. 

In February 2007, the Veteran underwent a VA examination.  He reported that he had no incapacitating episodes related to hepatitis since his initial diagnosis in 1978.  At the time of the examination, testing was negative for hepatitis B and C antibodies.  

The evidence reflects that the Veteran had a past history of hepatitis; however, there is no competent evidence that the Veteran has experienced any residuals of the disease.  The fact that the Veteran has past history of hepatitis is not reflective that he currently has a diagnosis of hepatitis or that he is experiencing symptoms of such, or symptoms related to his diagnosis in service. 

The Veteran has not been shown to have the experience, training, or education necessary to provide a competent opinion as to whether he has residuals of hepatitis and the clinical records do not support a finding that his in-service hepatitis is currently manifested by any symptoms.  The Board finds that a diagnosis of residuals of hepatitis falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

As a claim for service connection requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for residuals of hepatitis is not warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and it must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, supra.


ORDER

Service connection for PTSD is granted. 

Service connection for hepatitis is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


